DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Terminal Disclaimer
This Office Action is response to the Terminal Disclaimer that filed April 26, 2021 that disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/499,923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-6, 10-15 and 19-20 have been amended.  Therefore, claim 1-20 have been allowed.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 10 and 19 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1, 10 and 19 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
pre-fetching, from a second storage device, a set of projection data associated with the second pixel based on the first data template and the second data template to the first storage device, wherein the second data template at least partially overlaps a filled first data template in an overlapping region, and the overlapping region of the second data template is filled before the pre- fetching.

Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-20.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nishide et al. (US 20030169842 A1) teaches X-ray CT apparatus and method of correcting axially projected data D1 and pixel projection data D2 based on the determined offset, proper axially projected data D1 can be obtained by an X-ray focal spot 2102 and a detector 2103 by determining axially projected data D1 at a point using projection data DO obtained by a channel that detects an X-ray emitted from the X-ray focal spot 2102 and passing through the point.

Oshawa (US 20080018919 A1) teaches an image processing apparatus, which makes it possible to easily adjust a width of a line image without deteriorating the image quality of the line image. The apparatus includes a storage section to store a first template and a second template; a first determining section to determine whether or not a target pixel is the specific pixel, based on the first template; a second determining section to determine whether or not the target pixel is the edge pixel, based on the second template; and a line width adjusting section to adjust the width of the line image.

Tang (US 20120066677 A1) teaches a method and system for on demand virtual machine image streaming are provided. The method, in one aspect, may include copying, from a storage server storing one or more image templates (also referred to as backing images) corresponding respectively to one or more virtual machines, an image metadata associated with a selected virtual machine to a host computer's local storage, wherein the host computer's local storage initially does not include an image of the selected virtual machine. The method may also include booting the selected virtual machine at the host computer using the copied image metadata, allowing the selected virtual machine to read data from the image template on the storage server needed to
continue executing the selected virtual machine at the host computer, if the needed data are not stored on the host computer's local storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612